DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Di Caprio et al. (US 2014/0276618).
Regarding claim 1, Di Caprio et al. discloses a catheter advancement assistance device (10, FIG 2B) the device comprising: (a) an elongate shaft (54A, FIGs 7A-7C, paragraph [0101] or 84A, FIGs 13, 16F, 16G, and 16I, paragraphs [0108 and 0112-0114]); and (b) a capsule (14, FIGs 7A-7B or FIGs 8A-8B or FIG 20D; Merriam-Webster defines a capsule as “a compact, often sealed and detachable, container or compartment”, whereby the sealed end is optional. The specifications of the present application set forth a “capsule” that is defined by its diameter relative to the elongate shaft, not by its ability to act as a compartment with a sealed end. Element 14 of Di Caprio is interpreted as meeting the limitations of a capsule as set forth by the specification because it forms an increased diameter portion of the device) fixedly attached to a distal end of the elongate shaft (The capsule is fixedly attached to the distal end of 54A or 84A via mechanical constraint, paragraph [0101 or 0114]), the capsule comprising: (i) a guidewire lumen (36, the lumen of “comparatively larger diameter tube 14” is interpreted to be at least large enough to house a guidewire) defined through the capsule; and (ii) an outer diameter sized such that the capsule is positionable through a catheter (Examiner notes that a catheter is not positively recited in the claim as written. Further “sized such that the capsule is positionable through” is functional language reciting an intended use of the device. The claim does not positively recite a state in which the capsule is positioned within a catheter. Therefore, the capsule need only be configured to meet the following limitations if disposed within any catheter of any particular size); and an attachment tube (32, FIGS 2B-3C and 17A-17B, paragraph [0116]) associated with a proximal portion of the elongate shaft (Each of elongate shafts 54A or 84A are positioned within the lumen of shaft 16. FIG 17A shows that 32 is attached to proximal portion 38 of shaft 16 and therefore is associated with a proximal portion of the elongate shaft), wherein the attachment tube is non-coaxial with the elongated shaft (Because 54A or 84A are positioned within the lumen of shaft 16 in a non-coaxial manner, see FIGs 7A, 7C, and 13, and the attachment tube is coaxial with shaft 16, see FIG 17A, the attachment tube is therefore non-coaxial with the elongated shaft).
Regarding claim 2, Di Caprio et al. discloses the attachment tube further comprises:(a) a tube body (See FIG 17A below); (b) a lumen defined within the tube body (FIG 17A shows the lumen, paragraph [0116] discloses 32 being used for fluid communication); (c) a distal opening (See FIG 17A below) defined in a distal end of the tube body, wherein the distal opening is in fluidic communication with the lumen (The dotted lines in FIG 17A show the lumen is in fluidic communication with the distal opening); and (d) a proximal opening (See FIG 17A below) defined in a proximal end of the tube body, wherein the proximal opening is in fluidic communication with the lumen (The dotted lines in FIG 17A show the lumen is in fluidic communication with the proximal opening).

    PNG
    media_image1.png
    230
    633
    media_image1.png
    Greyscale

Regarding claim 3, Di Caprio et al. discloses the attachment tube is a compressible attachment tube (Paragraph [0116] discloses portion 34 is a strain relief segment. This flexible, strain relief segment is interpreted as being compressible).
Regarding claim 4, Di Caprio et al. discloses the compressible attachment tube comprises an elongate opening (The lumen passing through 32 and 34, see the dotted lines in FIG 17A, is interpreted as an opening defined along a length. Paragraph [0116] discloses 32 being used for fluid communication) defined along a length of the compressible attachment tube (The dotted lines in FIG 17A show the lumen is in fluidic communication with the proximal and distal ends of the attachment tube).
Regarding claim 5, Di Caprio et al. discloses the capsule further comprises: (a) a distal portion (22, paragraph [0089]; cut out of view in FIGs 7A-7B); and (b) a neck (40, paragraph [0101]) extending proximally from the distal portion, wherein the neck has a smaller diameter than the distal portion (FIGs 7A-7B).
Regarding claim 6, Di Caprio et al. discloses the guidewire lumen has an inner diameter that is larger than an outer diameter of a standard guidewire (Smaller diameter shaft 16 is disclosed as having a diameter of 0.01-0.03 inches, paragraph [0115], which is approximately the size of a standard guidewire. Larger diameter tube 14 has a significantly larger diameter, as shown in FIG 3A, and therefore its lumen 36 has a larger diameter than a standard guidewire).
Regarding claim 7, Di Caprio et al. discloses the guidewire lumen is sized to allow fluid to flow through the lumen when a standard guidewire is positioned therein (Paragraphs [0096-0097]. Smaller diameter shaft 16 is disclosed as having a diameter of 0.01-0.03 inches, paragraph [0115], which is approximately the size of a standard guidewire. Larger diameter tube 14 has a significantly larger diameter, as shown in FIG 3A, and therefore its lumen 36 is large enough to pass fluid if a standard guidewire were positioned within the lumen).
Regarding claim 8, Di Caprio et al. discloses the capsule further comprises a channel (50, FIGs 8A-8B, paragraph [0102]) defined longitudinally along an outer surface of the capsule (FIG 8A-8B).
Regarding claim 14, Di Caprio et al. discloses the capsule further comprises a slot (132, paragraph [0123]) defined in a distal end of the capsule, whereby the distal end of the capsule is compressible (Paragraph [0123]) discloses the slots act like hinges to allow the capsule to flex. This flexure is interpreted as being compressible because flexing the device would reduce the overall length of the device, thereby reducing and compressing the size of the device).
Regarding claim 15, Di Caprio et al. discloses the capsule further comprises a void (132, paragraph [0123]) defined in a portion of the capsule (FIG 20D, 132 is misnumbered as 32), whereby an area of the capsule near the void is compressible (Paragraph [0123]) discloses the slots act like hinges to allow the capsule to flex. This flexure is interpreted as being compressible because flexing the device would reduce the overall length of the device, thereby reducing and compressing the size of the device).
Regarding claim 1, Di Caprio et al. discloses in an alternative embodiment a catheter advancement assistance device (140, FIGs 21A-21B. Although the proximal and distal ends of device of 140 are not shown in FIGs 21A-21B, they are understood to be the same as disclosed previously in the first embodiment) the device comprising: (a) an elongate shaft (54A, FIG 21B and understood to be the same as 54A, FIGs 7A-7C, paragraph [0101]); and (b) a capsule (14; Merriam-Webster defines a capsule as “a compact, often sealed and detachable, container or compartment”, whereby the sealed end is optional. The specifications of the present application set forth a “capsule” that is defined by its diameter relative to the elongate shaft, not by its ability to act as a compartment with a sealed end. Element 14 of Di Caprio is interpreted as meeting the limitations of a capsule as set forth by the specification because it forms an increased diameter portion of the device) fixedly attached to a distal end of the elongate shaft (The capsule is fixedly attached to the distal end of 54A via mechanical constraint, paragraph [0101]), the capsule comprising: (i) a guidewire lumen (36, the lumen of “comparatively larger diameter tube 14” is interpreted to be at least large enough to house a guidewire) defined through the capsule (Paragraph [0124]) and; (ii) an outer diameter sized such that the capsule is positionable through a catheter (Examiner notes that a catheter is not positively recited in the claim as written. Further “sized such that the capsule is positionable through” is functional language reciting an intended use of the device. The claim does not positively recite a state in which the capsule is positioned within a catheter. Therefore, the capsule need only be configured to meet the following limitations if disposed within any catheter of any particular size), and an attachment tube (32, FIGs 2B-3C, paragraph [0116]) associated with a proximal portion of the elongate shaft (54A is positioned within the lumen of shaft 16. FIG 17A shows that 32 is attached to proximal portion 38 of shaft 16 and therefore is associated with a proximal portion of the elongate shaft), wherein the attachment tube is non-coaxial with the elongated shaft (Because 54A is positioned within the lumen of shaft 16 in a non-coaxial manner, see FIGs 7A, 7C, and 21B, and the attachment tube is coaxial with shaft 16, see FIG 17A, the attachment tube is therefore non-coaxial with the elongated shaft).
Regarding claim 9, Di Caprio et al. discloses in the embodiment of FIG 21, the capsule further comprises a lip (40, a lip is interpreted as an irregular protrusion in the surface contour) formed around at least a portion of an outer circumference of the capsule (See FIG 21A below).

    PNG
    media_image2.png
    443
    701
    media_image2.png
    Greyscale


Regarding claim 10, Di Caprio et al. discloses in the embodiment of FIG 21, the lip comprises at least two lip segments formed around the outer circumference of the capsule (See FIG 21A above).
Claim 32 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al. (US 2014/0358123).
Regarding claim 32, Ueda et al. discloses a catheter advancement assistance device (10, FIG 2, abstract), the device comprising: Appln. No.: 16/672,708Page 9 (a) an elongate shaft (16, FIG 2, paragraph [0096]); (b) a capsule (12a, FIG 2) fixedly attached to a distal end of the elongate shaft (12a is continuous with and therefore fixedly attached to a distal end of the shaft), the capsule comprising: (i) a guidewire lumen (38) defined through the capsule (Paragraph [0103]); and (ii) an outer diameter sized such that the capsule is positionable through a catheter (14, FIG 2 shows 16 positioned within catheter 14); and (c) an attachment tube (22) associated with a proximal portion of the elongate shaft (22 is connected via mechanical constrain to various elements of the device including the elongate shaft), the attachment tube comprising: (i) a tube body (22 is tubular along its length) comprising distal (50a) and proximal (50b) openings (Paragraph [0111]) and a lumen (50) defined therein (FIG 2); and (ii) a side opening (48a) defined in a side of the tube body (Paragraph [0115], FIG 2), wherein the side opening extends some length between the distal opening and the proximal opening (FIG 2), wherein the side opening is in fluidic communication with the lumen (Paragraph [0115]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Di Caprio et al. (US 2014/0276618).
Regarding claim 11, Di Caprio et al. discloses in the embodiment of FIG 8, the invention substantially as claimed, as set forth above for claim 1. Di Caprio et al. further discloses the capsule (14) further comprises: (a) an expanded distal section (See FIG 8A below)(b) a non-expanded proximal section (See FIG 8A below) having a smaller diameter than the expanded distal section ; and (c) a lip (See FIG 8A below) formed at a juncture between the expanded distal section and the non- expanded proximal section, wherein the lip is formed around at least a portion of a circumference of the capsule.
The embodiment of Di Caprio et al. is silent regarding an expanded distal section, wherein the expanded distal segment is substantially elastic.
However, the embodiment of FIG 3 teaches a capsule (14) comprising an expanded distal section (22), wherein the expanded distal segment is substantially elastic (Paragraph [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of FIG 8 to comprise an elastic distal end, as taught by the embodiment of FIG 3, for the purpose of increasing the flexibility of the device for navigating curved vasculature while maintaining its pushability in the proximal end.

    PNG
    media_image3.png
    356
    546
    media_image3.png
    Greyscale

Regarding claim 12, Dicaprio et al. discloses the invention substantially as claimed, as set forth above for claim 1. Di Caprio et al. further discloses in the embodiment of FIG 21, the capsule further comprises a ridge (See FIG 21A, a ridge is interpreted as a raised part of a surface) formed around at least a portion of an outer circumference of the capsule (FIG 8A, paragraph [0102]).
The embodiment is silent regarding the ridge being substantially elastic.
However, the embodiment of FIG 3 teaches various components of the capsule can be substantially elastic (Paragraph [0089]).
Therefore, it would have been obvious to modify the device to be substantially elastic at the location of the ridges, therefore creating a substantially elastic ridge, for the purpose of increasing the flexibility at these locations and decreasing the risk of buckling.

    PNG
    media_image4.png
    384
    597
    media_image4.png
    Greyscale

Regarding claim 13, Di Caprio et al. discloses the invention substantially as claimed, as set forth above for claim 12. The device as modified further discloses the substantially elastic ridge comprises at least two substantially elastic ridge segments (Plurality of raised portions) formed around the outer circumference of the capsule (See FIG 21A above).
Regarding claim 16, Di Caprio et al. discloses a catheter advancement assistance device (10, FIGs 2A, 8A, 8B. Although the proximal and distal ends of device of 10 are not shown in FIGs 8A-8B, they are understood to be the same as disclosed previously), the device comprising: (a) a push rod (16); and (b) a solid body (14; in view of the specification of the present invention, tube 14 is interpreted as a “solid body” because, although there is a lumen passing longitudinally therethrough, there are no slots or openings within the walls of the tube itself. This is consistent with the use of the term “solid body” to describe that of the present invention which also comprises a lumen passing longitudinally therethrough but is still considered to be a solid body-) fixedly attached to a distal end of the push rod (FIG 8A), the body comprising: (i) a distal plug portion (See FIG 8A below) sized such that when the distal plug portion is disposed within a catheter (Examiner notes that a catheter is not positively recited in the claim as written. Further “when the distal plug portion is disposed within a catheter” is functional language reciting an intended use of the device. The claim does not positively recite a state in which the distal plug portion is disposed within a catheter. Therefore, the distal plug portion need only be configured to meet the following limitations if disposed within any catheter of any particular size), an outer surface of the distal plug portion makes contact with an inner wall of the catheter such that passage of fluid therebetween is prevented (The distal plug portion is at least configured such that it can be positioned within the lumen of a catheter of some diameter such that it makes contact with the inner wall and at least some fluid is prevented from passage therethrough due to the material of the distal plug portion. FIG 2B, paragraph [0086] contemplates the device can be disposed within a catheter 12); (ii) a proximal neck portion (See FIG 8A below), wherein the proximal neck portion has a smaller diameter than the distal plug portion (FIGs 8A-8B); and (iii) a guidewire lumen (FIG 8A shows that lumen 38 extends through a portion of the body 14. Paragraph [0087] discloses that lumen 38 can extend through the lumen 36 of body 14 and exit at the very distal end of the shaft 14. Therefore, lumen 38 is interpreted as a guidewire lumen through the body) defined through the body; and a compressible attachment tube (Paragraph [0116] discloses portion 34 is a strain relief segment. This flexible, strain relief segment is interpreted as being compressible) associated with a proximal portion of the push rod (FIG 17A shows that 32 is attached to proximal portion 38 of shaft 16).
Di Caprio et al. discloses a diameter of shaft 16, through which lumen 38 is defined, can have a diameter of 0.01 inches to 0.03 inches (Paragraph [0115]), but is silent regarding the dimensions of the guidewire lumen, specifically having a diameter ranging from about 0.01 inches to about 0.05 inches.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the guidewire lumen of Di Caprio et al. to have a diameter ranging from about 0.01 inches to about 0.05 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Di Caprio et al. would not operate differently with the claimed diameter and since the shaft which defines the lumen is disclosed as having a diameter in a comparable range, the device would function appropriately having the claimed diameter. Further, applicant places no criticality on the range claimed, indicating simply that “in one embodiment, the inner diameter of the lumen ranges from about .01 inches to about .05 inches” (specification pp. [0079]).

    PNG
    media_image5.png
    355
    610
    media_image5.png
    Greyscale

Regarding claim 17, Di Caprio et al. discloses the invention substantially as claimed, as set forth above for claim 16. Di Caprio et al. further discloses the guidewire lumen is sized to allow fluid to flow through the lumen when a standard guidewire is positioned therein (In the device as modified, the guidewire lumen is sized such that it would allow fluid to flow therethrough if a guidewire of some smaller diameter were positioned within the lumen).
Regarding claim 18, Di Caprio et al. discloses the invention substantially as claimed, as set forth above for claim 16. Di Caprio et al. further discloses the body further comprises a channel (50, paragraph [0102]) defined longitudinally along an outer surface of the body (FIGs 8A-8B).
Regarding claim 19, Di Caprio et al. discloses the invention substantially as claimed, as set forth above for claim 16. Di Caprio et al. further discloses the body further comprises a seating component formed around at least a portion of an outer circumference of the capsule (Lip on 40 is capable of acting as a seating component since it is capable of being brought into direct contact with a smaller diameter element and allowing the smaller element to rest on the lip, see FIG 8A above).
Regarding claim 20, Di Caprio et al. discloses the invention substantially as claimed, as set forth above for claim 19. Di Caprio et al. further discloses the seating component comprises a lip or a ridge (See FIG 8A above; a lip is interpreted as an irregular protrusion in the surface contour).
Regarding claim 21, Di Caprio et al. discloses the invention substantially as claimed, as set forth above for claim 16. Di Caprio et al. further discloses the compressible attachment tube comprises an elongate opening (The lumen passing through 32 and 34, see the dotted lines in FIG 17A, is interpreted as an opening defined along a length. Paragraph [0116] discloses 32 being used for fluid communication) defined along a length of the compressible attachment tube (The dotted lines in FIG 17A show the lumen is in fluidic communication with the proximal and distal ends of the attachment tube).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Di Caprio et al. (US 2014/0276618) in view of Ueda et al. (US 2014/0358123), further in view of Dubrul et al. (US 2004/0260333).
Regarding claim 22, Di Caprio et al. discloses a method of assisting advancement of a catheter through a blood vessel (Abstract), the method comprising: inserting an advancement assistance device (10)  into a lumen of the catheter (12, FIG 2A, paragraph [0086]), the advancement assistance device comprising: (a) an elongate shaft (16); (b) a body (14) fixedly attached to a distal end of the elongate shaft, the body comprising: (i) a distal plug portion (Portion of 14 distal of 40, FIG 7B); (ii) a proximal neck portion (40), wherein the proximal neck portion has a smaller diameter than the distal plug portion (FIGs 7A-7B); and (iii) a guidewire lumen (36, paragraph [0087]; the lumen of “comparatively larger diameter tube 14” is interpreted to be at least large enough to house a guidewire) defined through the body and an attachment tube (32 and a portion of proximal end 38, FIGS 2B-3C and 17A-17B, paragraph [0116]) associated with a proximal portion of the elongate shaft (FIG 17A shows that 32 is attached to proximal portion 38 of shaft 16), whereby the distal plug portion prevents passage of fluid through the catheter while the distal plug portion is disposed within the lumen of the catheter (At least some fluid is prevented from passage therethrough due to the material of the distal plug portion. FIG 2B, paragraph [0086] contemplates the device can be disposed within the catheter 12. In view of the specification of the present invention, the limitation “prevents passage of fluid” is interpreted as preventing passage to some degree but not fully occluding because the guidewire lumen defined in the body would still allow for passage of some fluid); urging the advancement assistance device distally into the lumen of the catheter until a distal portion (22) of the distal plug portion extends out of a distal opening in the catheter and a proximal portion (18) of the distal plug portion is positioned within the lumen of the catheter (FIG 2B, paragraph [0092]); urging the catheter distally into the blood vessel to a target site (Paragraphs [0021, 0085].
Di Caprio et al. is silent regarding a step of the attachment tube being disposed within a proximal valve of the catheter; attaching the proximal valve to the attachment tube, and retracting the advancement assistance device from the catheter.
However, Ueda et al. teaches a medical device (FIG 2) comprising an advancement assistance device (12 and 16) inserted into a catheter (22) wherein the advancement assistance device comprises an attachment tube (Proximal portion of 24 shown extending through and proximal to 48 in FIG 2), the attachment tube being disposed within a proximal valve of the catheter (Paragraph [0115] discloses 48 of the catheter can comprise a valve. Therefore, the attachment tube is disposed within a proximal valve of the catheter because it passes through 48, FIG 2), and attaching the proximal valve to the attachment tube (The valve is in direct contact with an outer surface of the attachment tube, as taught by paragraph [0115] which discloses the valve is used to create a fluid tight connection. Therefore, the valve is interpreted as being attached to the attachment tube because it is in direct contact).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the proximal hub of the catheter of Di Caprio to comprise a valve, as taught by Ueda et al., for the purpose of preventing leakage of blood to the outside of the catheter (Paragraph [0115]) by creating a fluid tight seal between the catheter and the advancement assistance device at the proximal end. In the device and method as modified, the attachment tube is disposed within a proximal valve of the catheter, and the method comprises a step of attaching the proximal valve to the attachment tube when the advancement assistance device is inserted into the catheter for delivery to the treatment site.
Furthermore, Dubrul et al. teaches a medical device comprising an advancement assistance device (Dilator 46, FIG 8) and a catheter (48, FIG 9) wherein the advancement assistance device is retracted from the catheter (Paragraph [0010]), leaving the catheter in place.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Di Caprio et al. to include retracting the advancement assistance device from the catheter, as taught by Dubrul et al., for the purpose of allowing for insertion of additional treatment tools into the catheter for increasing the flexibility of the catheter to aid in its removal.  
Regarding claim 23, Di Caprio et al./Ueda et al./Dubrul et al. disclose the invention substantially as claimed, as set forth above for claim 22. Di Caprio et al. further discloses urging the advancement assistance device distally until the distal plug portion extends out of the distal opening (FIG 2B, paragraph [0092]), whereby space is provided between the body and the distal opening (Space between any point along body 14 and the catheter opening); urging contrast solution distally through the catheter and through the space between the body and the distal opening and into the blood vessel (Paragraph [0102]; contrast solution is urged through the catheter and out of opening 50, which is a space between the body and the distal opening, and is fluidly connected to the blood vessel).
Di Caprio et al. is silent regarding urging the advancement assistance device proximally until the distal portion of the distal plug portion extends out of the distal opening in the catheter and the proximal portion of the distal plug portion is positioned within the lumen of the catheter.
However, Di Caprio et al. teaches a method of ensuring the positioning of the advancement assistance device through the use of visual markers 24, 26, 28 to position the device such that the distal portion of the distal plug portion extends out of the distal opening in the catheter and the proximal portion of the distal plug portion is positioned within the lumen of the catheter (FIG 2B, paragraphs [0090-0092]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method to include a step of urging the advancement assistance device proximally while tracking the device, for the purpose of ensuring the markers are positioned properly to achieve a configuration where the distal portion of the distal plug portion extends out of the distal opening in the catheter and the proximal portion of the distal plug portion is positioned within the lumen of the catheter.
Response to Arguments
 Applicant’s arguments, see pages 10-11, filed 05/24/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) in view of Di Caprio have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of an alternative interpretation of Di Caprio in order to teach the newly recited limitations of the amended claim 1.
Applicant’s arguments, see pages 11-12, with respect to the rejection(s) of claim(s) 16 under 35 USC 102(a)(1) in view of Di Caprio have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 USC 103 is made in order to teach the newly recited limitations of the amended claim 16.
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection for claim 1 does not rely on the matter specifically challenged in the argument.
Applicant's arguments on pages 12-13 regarding the rejection of claim 22 have been fully considered but they are not persuasive. In response to the amendments made to claim 22, it is the examiner’s position that positioning of the distal plug portion within the catheter would prevent passage of a least some mount of fluid through the lumen. The claim does not require complete occlusion of the lumen, nor would that be possible to achieve using the present invention because the distal plug of the present invention also comprises a guidewire lumen extending longitudinally therethrough. Therefore, the prior art is interpreted as meeting the limitations of the claim as written.
Applicant’s arguments, see pages 14-15, with respect to the rejection of claim 24 in view of Di Caprio and in view of Cope have been fully considered and are persuasive.  The rejection(s) of claim 24 has been withdrawn. 
 
Allowable Subject Matter
Claims 24-31 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 24, the prior art of record fails to teach or render obvious a method of assisting advancement of a catheter through a blood vessel comprising a step of attaching the proximal valve to the attachment tube by clamping the proximal valve onto the attachment tube such that the attachment tube is compressed, in combination with the remaining limitations of the claim. The closest prior art is Di Caprio/Ueda/Dubral which disclose the limitations of claim 24 as set forth in the previous rejection dated 01/24/2022, but are silent regarding clamping the proximal valve onto the attachment tube such that the attachment tube is compressed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LABRANCHE/               Primary Examiner, Art Unit 3771